DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of claims 1-14 in the reply filed on 07/28/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2021.
EXAMINER'S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-20 directed to the invention of group II, non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 8, are both directed to a method of fabricating an interconnect structure. Independent claim 1 recites, ‘…the method comprising: forming a first electrically conductive via portion on an upper surface of a substrate, first electrically conductive via portion elongated along a first direction; depositing a first fill material on the substrate to cover the first electrically conductive via portion, and etching the first fill material to expose an upper surface of the first electrically 
Park (US 20210050260) is directed to an analogous method of forming interconnect structure having a fully aligned vias. Park illustrates an embodiment of this process in Figures 1 through 9 and describes the process of in paragraph 0038-0049. The disclosures and illustrations of Park teach and/or suggest the limitations of independent claim 1 with the exception of teaching and/or suggesting the step of, ‘…depositing a second fill material to cover the second electrically conductive via portion…’ Similarly for independent claim 8, Park fails to teach and/or suggest the step of, ‘…depositing a second ILD material on the first ILD material to cover the second electrically conductive via portion…’ and the step of, ‘…depositing a via liner material on sidewalls and an upper surface of the first electrically conductive via portion…’ Other relevant prior art references including Jiang (US 2020/0027782), Merbarki (US 2015/0056800; IDS 01/22/2020) and Bristol (US 2015/0171010; IDS 01/22/2020) fail to provide disclosures which cure the deficiencies of Park to teach and/or suggest those limitations of independent claims 1 and 8. Therefore independent claim 1, claims 2-7 depending therefrom and independent claim 8 and claims 9-14 depending therefrom are allowable. With no outstanding rejections and/or objections remaining all pending claims are in condition for allowance and the application can issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899